Citation Nr: 1205708	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-29 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for neuropathy of the left lower extremity, to include as secondary to service-connected peripheral neuropathy of the right lower extremity.

2.  Entitlement to an increased rating for neuropathy of the right lower extremity, currently rated as 10 percent disabling.

3.  Entitlement to a certificate of eligibility for specially adapted housing or a certificate of eligibility for a special home adaptation grant.

4.  Entitlement to special monthly compensation (SMC) based upon loss of use of one or both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1957 and from May 1968 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from August 2008 and February 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues listed on appeal.

In December 2011, the Veteran testified before the Board at a hearing held via videoconference.  A copy of the transcript from the hearing has been included in the claims file.

At his March 2010 hearing before a decision review officer, the Veteran clarified that his claim for an "increased rating for a right lower extremity disability" referred only to his 10 percent rating for neuropathy of the right lower extremity and did not include his other 50 percent rating for varicose veins of the right lower extremity.  His claim for increase has been adjudicated as such, with a rating decision, notice of disagreement, statement of the case, and formal appeal revolving around that issue, and therefore the Board will analyze whether a higher rating for neuropathy of the right lower extremity is warranted only.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, at his December 2011 hearing before the Board, the Veteran stated that he received all medical treatment at the VA medical facilities located in Manchester, New Hampshire, and at White River Junction, Vermont, with some previous care at the VA facility in Boston, Massachusetts, in the 1970s and 1980s.  However, there appears to be a large gap of records missing in the clams file, from October 1996 to April 2003.  There also appear to be limited records from the White River Junction VA facility.  Thus, on remand, further records should be obtained to assure a thorough record prior to deciding the Veteran's claims.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011), See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that the neuropathy of his right lower extremity has worsened in severity since it was last examined so that it is now severely itchy and painful and prevents him from wearing shoes.  He contends that he also suffers from those same symptoms in his left lower extremity that have progressed throughout the years.  With regard to his claim for service connection for a disability of the left lower extremity, he contends that while he was in his first period of active service, in May or June of 1954, his captain instructed a fellow soldier to hold a grenade which then went off in the soldier's hands, inflicting shrapnel wounds to both of the Veteran's legs.  He contends that although other soldiers sought medical care at that time, including the injured soldier, he did not seek any care and attempted to simply forge ahead with his duties.  The Veteran also contends that his service-connected right lower extremity disabilities, including varicose veins and neuropathy, have caused or aggravated his left lower extremity disability.  Finally, he contends that due to his bilateral leg disabilities, he is unable to walk and is confined to a wheelchair, making it so that he cannot access his home or any structure without an elevator.  Thus, he requests to be awarded special monthly compensation based upon loss of use of both feet as well as a certificate of eligibility for specially adapted housing or a certificate of eligibility for a special home adaptation grant.  The Board finds that the Veteran's claims for special monthly compensation and for specially adapted housing or for a special home adaptation grant are intertwined with his claim for service connection for a left lower extremity disability and for an increased rating for the right lower extremity neuropathy, and thus a total remand is necessary.

Service treatment record reflect that on January 1954 entrance examination, the Veteran's only abnormalities included a hernia, that he was overweight, and that there were identifying body marks.  Sick call reports show that between 1956 to 1957, the Veteran sought treatment for a painful finger, a swollen right hand, and vertigo, only.  On January 1957 separation examination, there was no indication of any injury to the right or left leg.  On January 1964 special examination, it was noted that in June 1960, the Veteran had had phlebitis of the right leg that was caused by an infection.  Then, in May 1964, the Veteran sustained a compound fracture to the left tibia and fibula when a steel beam lifted by a crane was dropped on his leg.  He underwent open reduction with fixation of the knee in May 1965.   In October 1968, the Veteran injured his left knee once again when he fell and banged his knee.  X-ray examination was negative but physical examination showed a fracture or avulsion of suprapatellar insertion of the tendons.   That same month, the Veteran was assessed for a medical board discharge from service due to an injury to the left patella and moderate varicosities of the right lower leg.  At that time, he reported that the varicosities of the right leg had been present for five months.  He had already tried support hose to no avail.  On November 1968 separation examination, it was noted that the Veteran suffered from moderate superficial varicosities of the right lower leg, an injury to the left patella, not involving the joint, and a passive aggressive personality disorder.  

Post-service treatment records reflect that on February 1969 VA examination, the Veteran reported having pains in both legs.  There were varicose veins present on the right leg.  There was no swelling of the left knee, with moderate tenderness over the surface of the patella.  In March 1969, the Veteran was awarded service connection for varicose veins of the right leg and for a left knee disability due to the in-service knee injury.  VA treatment records reflect that in November 1972, the Veteran underwent skin grafts for large varicose veins of the right leg.  He had fairly recently burned his right leg with molten metal as a metal worker.  His varicose veins were mostly present below the right knee.  He had had two episodes of right leg phlebitis in the past.  There was no indication of previous injury other than to fix his left tibia and a previous hernia.  

A June 1973 VA examination noted a similar history, stating that the Veteran was first diagnosed with varicose veins of the right leg in 1954 at the time of his hernia repair and again when he was hospitalized in 1968.  A January 1974 VA record also notes a history of varicose veins in the right leg only.  In an August 1974 statement, the Veteran reported swelling of the left knee.  On February 1975 VA examination, the Veteran reported that his right leg bothered him and was tender at the graft area.  He reported pain at the left knee.  A March 1975 VA note reflects varicose veins at the right lower extremity manifested by pain and swelling.  In a September 1978 statement, the Veteran reported that he had suffered a knee injury in service when steel beams fell on his knee.  In July 1988, the Veteran was diagnosed with peripheral neuropathy of the right lower extremity.  However, in November 1991, a nerve conduction study showed mild sensory motor peripheral neuropathy in both legs.  A January 1998 record reflects the Veteran's report that he had suffered a shrapnel wound to the right lower extremity while in Vietnam and then, due to infection, was treated for phlebitis of the right leg for many years.  In April 1992, the Veteran underwent a left knee arthroscopy with debridement of the left medial meniscus.  A December 1993 record showed the presence of a venous ulcer on the right lower extremity.  An August 1994 private record noted that the Veteran used crutches due to chronic varicose veins and ulcers of the right leg.  At that time, he was able to walk well without crutches.  

An August 1994 VA examination reflects the Veteran's report of a possible injury to the right leg during an in-service dynamite explosion.  He currently experienced paresthesias at the right anterior hip and on either side of the calf.  Physical examination showed normal strength and sensation of the left leg.  There appeared to be diffuse neuropathy affecting the right lower extremity.  On June 1996 VA examination, the Veteran walked with crutches to keep weight off of his right foot.  There was no muscle atrophy with full strength of both legs.  Reflexes were 1+, bilaterally.  He was assessed to suffer from sciatic neuropathy.  On October 1996 VA examination, the Veteran reported that since he underwent a skin graft due to a previous, severe skin ulceration, he had not been able to work.  Currently, he complained of weakness and some numbness in the right leg.  Examination of the legs showed no active ulcers present.  There was no heat or erythema.  Reflexes were normal.  The right leg showed varicose veins and the left leg showed spider-type varicosities.  Sensation was normal to touch, with some subjective symptoms on the right side.  The examiner found that the Veteran did not have complete loss of use of the right leg.  He had a well-healed stasis ulcer and mild neuropathy.  There was mild venous compromise.  Per the Veteran's report, he was unable to walk without the aid of crutches.

VA treatment records reflect that in November 2004, the Veteran reported having right knee pain that would cause a buckling sensation of the right knee.  He had had his knee aspirated several times in the past.  He had also had a history of deep vein thrombosis in the right leg.  He had not had any phlebitis in 10 years.  He had chronic low back pain with two previous surgeries.  He was noted to have a mildly antalgic gait.  There was edema of the left knee.  X-ray examination showed moderately severe degenerative arthritis of the left knee.  A total knee arthroplasty was discussed.  In November 2005, he reported that his left knee would collapse and he needed to use crutches at all times.  In October 2007, the Veteran was experiencing cramping of his muscles.   He had been diagnosed with and received treatment for hepatocellular carcinoma and hepatitis C.  The cramping would awaken him at night and would occur when walking.  There was swelling of his legs.  His gait was described as antalgic favoring his left leg and he could not tandem walk.  Sensation was diminished at the points of swelling.  The cramping was thought to related to metabolic abnormalities due to his medication or to his liver disease.  He subsequently underwent a liver transplant and has also been treated for diabetes mellitus.  In April 2010, the Veteran was noted to walk with crutches and had significant weakness in his lower extremities.  

In this case, the Veteran has not been afforded a VA examination at any time during the appeal period to determine the current nature and severity of his neuropathy of the right lower extremity, to determine the etiology of any present left lower extremity disability, and to determine whether his service-connected disabilities result in loss of use of the feet or lower extremities.  Because the Veteran stated at his hearing that he is now wheelchair bound and has severe pain and inflammation of his lower extremities preventing him from walking, further examination and opinion as to the above-referenced topics is necessary prior to adjudication of his claims.

In that regard, the Board notes that a veteran may be awarded specially adapted housing if he is entitled to compensation for permanent and total disability due to service-connected disability that results in the loss, or permanent loss of use of both lower extremities and requires the use of braces, crutches, canes, or a wheelchair in order to move from place to place; or, be service-connected for blindness in both eyes, having only light perception, together with the loss, or loss of use of one lower extremity; or be service-connected for the loss, or permanent loss of use of one lower extremity, together with residuals of an organic disease or injury that affects balance or ability to move forward and requires the use of braces, crutches, canes, or a wheelchair in order to move from place to place; or be service-connected for the loss, or permanent loss of use of one lower extremity together with the loss, or permanent loss of use, of one upper extremity that affects balance or ability to move forward and requires the use of braces, crutches, canes, or a wheelchair in order to move from place to place.  38 U.S.C.A. § 2101(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.809 (2011). 

Where entitlement to specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  In order to be entitled to special home adaptation, the veteran must not be entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 nor have previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  A veteran may be entitled to special home adaptation if the evidence shows service-connected vision of 5/200 or less in both eyes; or the loss, or permanent loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2011).  The assistance referred to in this section will not be available to any veteran more than once. 38 U.S.C.A. § 2102. 

The term loss of use of a hand or foot is defined as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2) (2011). 

Entitlement to SMC based upon loss of use of the feet requires a disability in which no effective function remains other than that which would be equally well served by an amputation stump at the site of the election below the elbow or knee, with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2) and 4.63 (2011).  Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve.  38 C.F.R. § 3.350 (a)(2)(a)(b) (2011).

The record reflects that the Veteran is service-connected for a varicose veins of the right lower extremity with circulatory involvement (rated as 50 percent disabling), a post-operative scar to the right calf (rated as 10 percent disabling), diffuse polyneuropathy of the right lower extremity associated with varicose veins (rated as 10 percent disabling), a left knee disability (rated as 0 percent disabling), hearing loss (rated as 0 percent disabling), and atrophy of the right testicle associated with diffuse polyneuropathy of the right lower extremity (rated as 0 percent disabling).  He is considered permanently and totally disabled as a result of his service-connected disabilities. 

However, the Veteran also suffers from a number of nonservice-connected disabilities that might affect his ability to walk and utilize his lower extremities, including diabetes mellitus, a low back disability status post surgeries, hepatitis C and a liver transplant, and hepatocellular carcinoma.   These disabilities cannot be taken into account when determining the Veteran's entitlement to special monthly compensation or for eligibility for specially adapted housing or a certificate of eligibility for a special home adaptation grant.  However, the Veteran argues that he is currently wheelchair bound, waiting for an electric wheelchair, and cannot access his home due solely on his service-connected disabilities and his appealed service connection claim for a left lower extremity disability.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding treatment records relevant to all of his appealed claims.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records, including 1) all VA treatment records located at the White River Junction, Vermont, VA facility, 2) records dated from 1996 to 2003 and from 2010 to the present from the Manchester, New Hampshire VA facility, and 3) all available records from the Boston, Massachusetts, VA facility from 1970 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above actions, schedule the Veteran for a VA examination.  The claims file should be made available for review, and the examination report should reflect that such review occurred. A rationale must be articulated for all opinions provided, with citation to relevant medical findings.  The examiner provide the following information:

a) Describe the current severity of the Veteran's right lower extremity neuropathy, to include whether there is complete or incomplete paralysis of the popliteal nerve and the severity of that disability.  The examiner should also described the current severity of the Veteran's varicose veins of the right lower extremity.

b)  Diagnose any disability of the Veteran's left lower extremity, to include neuropathy.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left lower extremity disability was caused or aggravated by his service, to include his contentions that a dynamite explosion caused shrapnel to wound his left leg.  The examiner should take into account the Veteran's statements of service incurrence and statements of continuity of symptoms since service.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left lower extremity disability was caused or aggravated (beyond the natural progression of the disease) by the Veteran's service-connected varicose veins and neuropathy of the right lower extremity, taking into account the length of time he has suffered from his service-connected disabilities of the right lower extremity.

c)  Provide an opinion as to whether, as a result of service-connected disabilities only, the Veteran has either 1) the loss, or permanent loss of use of both lower extremities and requires the use of braces, crutches, canes, or a wheelchair in order to move from place to place, or 2) the loss, or permanent loss of use of one lower extremity, together with residuals of an organic disease or injury that affects balance or ability to move forward and requires the use of braces, crutches, canes, or a wheelchair in order to move from place to place.  

d)  Provide an opinion as to whether, as a result of service-connected disabilities only, the Veteran has loss of use of one foot or both feet (stating which foot).  Such a determination requires a finding that no effective function remains in the foot or feet other than that which would be equally well served by an amputation stump at the site of the election below the elbow or knee, with use of a suitable prosthetic appliance.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


